Exhibit 10.2
REVOLVING CREDIT NOTE


$75,000,000.00        Worcester, Massachusetts
        March 25, 2020


FOR VALUE RECEIVED, the undersigned, IPG PHOTONICS CORPORATION, a Delaware
corporation with a principal place of business at 50 Old Webster Road, Oxford,
Massachusetts 01540 (the “Borrower”) hereby promises to pay to


BANK OF AMERICA, N.A.,


a national banking association organized and existing under the laws of the
United States of America (the “Bank”), OR ORDER, at its office at 100 Federal
Street, Boston, Massachusetts 02110, or such other place as the Bank may from
time to time specify in writing, the principal sum of


SEVENTY-FIVE MILLION AND NO/100 DOLLARS ($75,000,000.00)


(or so much as may be outstanding from time to time) with interest on the unpaid
principal until paid at the rates and in the manner hereinafter provided in
lawful money of the United States of America in immediately available funds,
without counterclaim or set-off and free and clear of, and without any deduction
or withholding for, any taxes or other payments.


        This Revolving Credit Note restates in its entirety that certain
Revolving Credit Note dated April 30, 2016, as amended, made by the Borrower to
the order of the Bank in the face amount of $50,000,000.00.


This Revolving Credit Note is issued in conjunction with the Second Amended and
Restated Loan Agreement by and between the Borrower and the Bank dated as of
even date herewith (as may be amended from time to time, the “Agreement”), all
the terms and conditions of which are incorporated herein by reference. No
reference to the Agreement or to any provision thereof shall affect or impair
the absolute and unconditional obligation of the Borrower to pay the principal
of and interest on this Revolving Credit Note as herein provided. An Event of
Default under the Agreement shall also constitute an Event of Default hereunder.
The occurrence of an Event of Default shall constitute a default (beyond any
applicable grace or cure periods) under each of the other obligations of the
Borrower to the Bank. Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to such terms in the Agreement. “$” or
“dollars” denotes lawful currency of the United States of America.


The unpaid principal of this Revolving Credit Note from time to time outstanding
shall bear interest at the applicable rate per annum, at the Borrower’s written
election from time to time and in accordance with the provisions of this
Revolving Credit Note, as follows:


        
4847-0361-9253.5

--------------------------------------------------------------------------------



(a) the LIBOR Rate (Adjusted Periodically) plus the Applicable Margin
(calculated as set forth below) (a “LIBOR Rate Loan”);
(b) the Daily Floating LIBOR Rate plus the Applicable Margin (calculated as set
forth below), fully floating (a “LIBOR Daily Floating Rate Loan”); or
(c) the Bank’s Base Rate plus the Applicable Margin (calculated as set forth
below), fully floating (a “Base Rate Loan”).
The Applicable Margin will be based upon calculation by the Bank of Net
Leverage, as follows:








Net Leverage
Applicable Margin - LIBOR Rate (Adjusted Periodically) and LIBOR Daily
Floating Rate




Applicable Margin -Base Rate



less than 1.0 to 1.0  0.80%    0%


equal to or greater than
1.0 to 1.0, but less than
2.0 to 1.0   1.00%    0%


equal to or greater than
2.0 to 1.0   1.20%    0%


As used herein, the term “Net Leverage” shall have the meaning ascribed to such
term in the Agreement. Net Leverage shall be measured as of the end of each
fiscal quarter of the Borrower over a period comprised of the most recent prior
four (4) fiscal quarters of the Borrower.


The Applicable Margin on Base Rate Loans, LIBOR Daily Floating Rate Loans and
LIBOR Rate Loans shall be adjusted as of fifteen (15) Business Days after the
earlier of (x) receipt and review by the Bank of Borrower’s compliance
certificate as required under Section 5.01(B)(3) of the Agreement or (y) the
date on which the financial covenants set forth in Section 5.01(F) of the
Agreement are tested by the Bank. Such adjustments shall apply to Base Rate
Loans and LIBOR Daily Floating Rate Loans effective immediately and to LIBOR
Rate Loans made on or after the applicable date of the adjustment.


Notwithstanding anything else contained herein, if the LIBOR Rate (Adjusted
Periodically) or the LIBOR Daily Floating Rate is less than three-quarters of
one percent (0.75%), then such LIBOR Rate (Adjusted Periodically) or the LIBOR
Daily Floating Rate shall be deemed to be three-quarters of one percent (.75%).


        2
4847-0361-9253.5

--------------------------------------------------------------------------------



Payment Schedule and Maturity Date. Prior to maturity, accrued and unpaid
interest shall be calculated from and including the first (1st) calendar day of
each month through and including the last calendar day of such month, and shall
be due and payable in arrears on the first (1st) day of the succeeding calendar
month commencing on May 1, 2020. The entire principal balance of this Revolving
Credit Note then unpaid, together with all accrued and unpaid interest and all
other amounts payable hereunder and under the other Loan Documents (as
hereinafter defined), shall be due and payable in full on April 30, 2025 (the
“Maturity Date”), the final maturity of this Revolving Credit Note.


Interest Rates. The Principal Debt from day to day outstanding which is not past
due shall bear interest at a fluctuating rate per annum equal to as applicable:


(a)On Base Rate Principal and, on any day, the Base Rate, plus the Applicable
Margin;


(b)On LIBOR Daily Floating Principal, on any day, the LIBOR Daily Floating Rate,
plus the Applicable Margin; and


(c)On LIBOR Rate Principal, for the applicable Interest Period, the applicable
LIBOR Rate, plus the Applicable Margin.


Interest Rate Elections.


(a) Subject to the conditions and limitations in this Revolving Credit Note,
Borrower may by providing a Borrowing/Rollover/Conversion Notice to Lender:


        (i) Elect, for a new advance of funds, that such Principal Debt will be
Base Rate Principal, LIBOR Daily Floating Principal, LIBOR Rate Principal or a
combination thereof;


        (ii) Elect to convert, on a LIBOR Business Day, all or part of Base Rate
Principal or LIBOR Daily Floating Principal into LIBOR Rate Principal;


        (iii) Elect to convert, on the last day of the Interest Period
applicable thereto, all or part of any LIBOR Rate Principal into LIBOR Daily
Floating Principal or Base Rate Principal; or


        (iv) Elect to continue, commencing on the last day of the Interest
Period applicable thereto, any LIBOR Rate Principal.


If, for any reason, an effective election is not made in accordance with the
terms and conditions of this Revolving Credit Note for any advance of Loan
proceeds or for any LIBOR Rate Principal for which the corresponding Interest
Period is expiring, or to convert Base Rate Principal or LIBOR Daily Floating
Principal to LIBOR Rate Principal, then the sums in question
        3
4847-0361-9253.5

--------------------------------------------------------------------------------



will be Base Rate Principal until an effective LIBOR Rate Election is thereafter
made for such sums.


(b) Each Borrowing/Rollover/Conversion Notice must be received by Lender not
later than 10:00 a.m. on the applicable date as follows:


        (i) With respect to an advance of or conversion to Base Rate Principal,
one (1) Business Day prior to the proposed date of advance or conversion; and


        (ii) With respect to an advance of, conversion to or continuation of
LIBOR Rate Principal, three (3) LIBOR Business Days prior to the proposed date
of advance, conversion or continuation.


Unless otherwise specified herein, no conversion from LIBOR Rate Principal may
be made other than at the end of the corresponding Interest Period. Each
Borrowing/Rollover/Conversion Notice shall stipulate: (A) the amount of the
advance or of the Principal Debt to be converted or continued; (B) the nature of
the proposed advance, conversion or continuation, which shall be either Base
Rate Principal, LIBOR Daily Floating Principal, LIBOR Rate Principal or a
combination thereof, and in the case of a conversion or continuation, the nature
of the Principal Debt to be converted or continued; and (C) in the case of LIBOR
Rate Principal, the proposed commencement date and duration of the Interest
Period. All such notices shall be irrevocable once given and shall be deemed to
have been given only when actually received by Lender in writing in a form
specified by Lender.


General Conditions Precedent to LIBOR Rate Election. In addition to any other
conditions herein, a LIBOR Rate Election shall not be permitted if:


(a) An Event of Default has occurred and has not been waived by Lender or a
Default has occurred and is continuing; or


(b) After giving effect to the requested LIBOR Rate Election, the sum of all
LIBOR Rate Principal plus all Base Rate Principal and LIBOR Daily Floating
Principal would exceed the principal face amount of this Revolving Credit Note;
or


(c) The requested LIBOR Rate Election would cause more than seven (7) LIBOR Rate
Elections by Borrower to be in effect at any one time; or


(d) The amount of LIBOR Rate Principal requested in the LIBOR Rate Election is
other than $50,000.00 or a larger integral multiple of $50,000.00; or


(e) The requested interest period does not conform to the definition of Interest
Period herein; or


        4
4847-0361-9253.5

--------------------------------------------------------------------------------



Any of the circumstances referred to in the Illegality and Inability to
Determine Rates provisions below shall apply with respect to the requested LIBOR
Rate Election or the requested LIBOR Rate Principal.


Computations and Determinations. All computations of interest for Base Rate
Principal shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Lender shall determine each interest rate
applicable to the Principal Debt in accordance with this Revolving Credit Note
and its determination thereof shall be conclusive in the absence of manifest
error. The books and records of Lender shall be conclusive evidence, in the
absence of manifest error, of all sums owing to Lender from time to time under
this Revolving Credit Note, but the failure to record any such information shall
not limit or affect the obligations of Borrower under the Loan Documents. Lender
does not warrant, nor accept responsibility, nor shall Lender have any liability
with respect to the administration, submission or any other matter related to
the rates in the definitions of “Index Rate” or “LIBOR Daily Floating Rate” or
with respect to any rate that is an alternative or replacement for or successor
to any of such rates (including, without limitation, any LIBOR Successor Rate)
or the effect of any of the foregoing, or of any LIBOR Successor Rate Conforming
Changes. To the extent that any calculation of interest or any fee required to
be paid hereunder shall be less than three-quarters of one percent (.75%), such
rate shall be deemed to be three-quarters of one percent (.75%) for purposes of
this Revolving Credit Note.


Illegality. If Lender determines that any Law has made it unlawful, or that any
Governmental Authority (as defined below) has asserted it is unlawful, for
Lender to make, maintain or fund Loan advances whose interest is determined by
reference to the Index Rate or the LIBOR Daily Floating Rate, or any
Governmental Authority has imposed material restrictions on the authority of
Lender to purchase or sell, or to take deposits of, U.S. Dollars in the London
interbank eurodollar market, then, upon notice thereof by Lender to Borrower,
(a) any obligation of Lender to honor any LIBOR Rate Election or to continue any
LIBOR Rate Principal or to convert Base Rate Principal to LIBOR Rate Principal
shall be suspended, and (b) if such notice asserts the illegality of Lender
providing or maintaining Base Rate Principal the interest rate on which is
determined by reference to the LIBOR Daily Floating Rate component of the Base
Rate, the interest rate on which Base Rate Principal shall, if necessary to
avoid such illegality, be determined by Lender without reference to the LIBOR
Daily Floating Rate component of the Base Rate, in each case until Lender
notifies Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, (x) Borrower shall, upon demand from
Lender, prepay or, if applicable, convert all LIBOR Rate Principal to Base Rate
Principal (the interest rate on which Base Rate Principal shall, if necessary to
avoid such illegality, be determined by Lender without reference to the LIBOR
Daily Floating Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if Lender may lawfully continue to maintain such LIBOR
Rate Principal to such day, or immediately, if Lender may not lawfully continue
to maintain such LIBOR Rate Principal, and (y) if such notice asserts the
illegality of Lender determining or charging interest rates based upon LIBOR,
Lender shall during the period of such suspension compute the Base Rate without
reference to the LIBOR
        5
4847-0361-9253.5

--------------------------------------------------------------------------------



Daily Floating Rate component thereof until it is no longer illegal for Lender
to determine or charge interest rates based upon LIBOR. Upon any such prepayment
or conversion, Borrower shall also pay accrued interest on the amount so prepaid
or converted, together with any additional amounts required pursuant to the
Prepayment provision below.


        Inability to Determine Rates.


(a) If in connection with any LIBOR Rate Election or a conversion to or
continuation of any LIBOR Rate Principal, (i) Lender determines that (A) U.S.
Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such LIBOR
Rate Election or LIBOR Rate Principal, or (B) (x) adequate and reasonable means
do not exist for determining the Index Rate for any requested Interest Period
with respect to a proposed LIBOR Rate Advance or the LIBOR Daily Floating Rate
in connection with any existing or proposed Base Rate Principal and (y) the
circumstances described in section (a) of the LIBOR Successor Rate provision
below do not apply (in each case with respect to this clause (i), “Impacted
Advances”), or (ii) Lender determines that for any reason the LIBOR Rate for any
LIBOR Rate Election does not adequately and fairly reflect the cost to Lender of
funding the requested LIBOR Rate Advance, Lender will promptly so notify
Borrower. Thereafter, (x) the obligation of Lender to make or maintain LIBOR
Rate Advances shall be suspended, and (y) in the event of a determination
described in the preceding sentence with respect to the LIBOR Daily Floating
Rate component of the Base Rate, the utilization of the LIBOR Daily Floating
Rate component in determining the Base Rate shall be suspended, in each case
until Lender revokes such notice. Upon receipt of such notice, Borrower may
revoke any pending LIBOR Rate Election for a borrowing of, conversion to or
continuation of LIBOR Rate Principal or, failing that, will be deemed to have
converted such LIBOR Rate Election into a request for a Base Rate Advance in the
amount specified therein.


(b) Notwithstanding the foregoing, if Lender has made the determination
described in clause (i) of above (a), Lender, in consultation with Borrower, may
establish an alternative interest rate for the Impacted Advances, in which case,
such alternative rate of interest shall apply with respect to the Impacted
Advances until (i) Lender revokes the notice delivered with respect to the
Impacted Advances under clause (i) of the first sentence of section (a) of the
Inability to Determine Rates provision above, (ii) Lender notifies Borrower that
such alternative rate of interest does not adequately and fairly reflect the
cost to Lender of funding the Impacted Advances, or (iii) Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for Lender to make, maintain or fund Loan advances whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of Lender to do any
of the foregoing and provides Borrower written notice thereof.


LIBOR Successor Rate. Notwithstanding anything to the contrary in this Revolving
Credit Note or any other Loan Document, if Lender determines (which
determination shall be conclusive absent manifest error), or Borrower notifies
Lender that Borrower has determined, that:


        6
4847-0361-9253.5

--------------------------------------------------------------------------------



(a)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis, and such
circumstances are unlikely to be temporary; or


(b)the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over Lender has made a public statement identifying a specific date
after which LIBOR or the LIBOR Screen Rate shall no longer be made available, or
used for determining the interest rate of loans, provided that, at the time of
such statement, there is no successor administrator that is satisfactory to
Lender, that will continue to provide LIBOR after such specific date (such
specific date, the “Scheduled Unavailability Date”); or


(c)bilateral portfolio commercial loans currently being executed, or that
include language similar to that contained in the LIBOR Successor Rate and
Illegality provisions of this Revolving Credit Note, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,


then, reasonably promptly after such determination by Lender, or receipt by
Lender of such notice, as applicable, Lender and Borrower may amend this
Revolving Credit Note solely for the purpose of replacing LIBOR in accordance
with this LIBOR Successor Rate provision with (x) one or more SOFR-Based Rates
or (y) another alternate benchmark rate giving due consideration to any evolving
or then existing convention for similar U.S. Dollar denominated bilateral
portfolio commercial property loans for such alternative benchmarks and, in each
case, including any mathematical or other adjustments to such benchmark giving
due consideration to any evolving or then existing convention for similar U.S.
Dollar denominated bilateral portfolio commercial loans for such benchmarks,
which adjustment or method for calculating such adjustment shall be published on
an information service as selected by Lender from time to time in its reasonable
discretion and may be periodically updated (any such proposed rate, a “LIBOR
Successor Rate”). Such LIBOR Successor Rate shall be applied in a manner
consistent with market practice; provided that to the extent such market
practice is not administratively feasible for Lender, such LIBOR Successor Rate
shall be applied in a manner as otherwise reasonably determined by Lender.


If no LIBOR Successor Rate has been determined and the circumstances under
Subsection (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), Lender will promptly so notify Borrower. Thereafter, (i) the
obligation of Lender to honor LIBOR Rate Elections and to maintain LIBOR Rate
Principal shall be suspended (to the extent of the affected LIBOR Rate Principal
or Interest Periods), and (ii) the LIBOR Daily Floating Rate component shall no
longer be utilized in determining the Base Rate. Upon receipt of such notice,
Borrower may revoke any pending LIBOR Rate Election for a borrowing of,
conversion to or continuation of LIBOR Rate Principal or, failing that, will be
deemed to have converted such LIBOR Rate Election into a request for Base Rate
Principal (subject to the foregoing clause (ii)) in the amount specified
therein.


        7
4847-0361-9253.5

--------------------------------------------------------------------------------



Notwithstanding anything else contained herein, any definition of LIBOR
Successor Rate shall provide that in no event shall such LIBOR Successor Rate be
less than three-quarters of one percent (.75%) for purposes of this Revolving
Credit Note.


In connection with the implementation of a LIBOR Successor Rate, Lender will
have the right to make LIBOR Successor Rate Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such LIBOR Successor Rate Conforming
Changes will become effective without any further action or consent of any other
party to this Revolving Credit Note.


Additional Defined Terms. In addition to other terms defined herein, as used
herein the following terms shall have the meanings indicated, unless the context
otherwise requires:


“Adjusted LIBOR Rate” means the rate equal to the quotient obtained by dividing
(a) the applicable Index Rate by (b) 1.00 minus the LIBOR Reserve Percentage.


“Base Rate” means, on any day, a fluctuating rate per annum equal to the Base
Rate Margin plus the highest of: (a) the Federal Funds Rate for that day plus ½
of 1%, (b) the rate of interest in effect for such day as publicly announced
from time to time by Lender as its “Prime Rate,” or (c) the LIBOR Daily Floating
Rate for that day plus 1.00%. If the Base Rate is being used as an alternate
rate of interest pursuant to the LIBOR Successor Rate provision hereof, then the
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above. The “Prime Rate” is a rate set
by Lender based upon various factors including Lender’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such Prime Rate announced by Lender shall
take effect at the opening of business on the day specified in the public
announcement of such change.


        “Base Rate Advance” means an advance of the Loan by Lender to Borrower
or any portion of the Loan held by Lender which bears interest at an applicable
Base Rate at the time in question.


        “Base Rate Principal” means, at any time, the Principal Debt minus the
portion, if any, of such Principal Debt which is LIBOR Rate Principal and LIBOR
Daily Floating Principal.


“Borrowing/Rollover/Conversion Notice” means a properly completed and executed
notice by Borrower to Lender in the form of Exhibit A or submitted in another
format approved by Lender (including, but not limited to, on an electronic
platform or electronic transmission system, or by submission through an
electronic portal approved by Lender) which sets forth Borrower’s interest rate
election in accordance with the Interest Rate Elections provision hereof.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the
        8
4847-0361-9253.5

--------------------------------------------------------------------------------



Federal Funds Rate for such day will be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day will be the average rate (rounded upwards,
if necessary, to a whole multiple of 1/100 of 1%) charged to Lender on such day
on such transactions as determined by Lender.


“Indebtedness” means any and all of the indebtedness to Lender evidenced,
governed or secured by or arising under this Revolving Credit Note or any other
Loan Document.


“Index Rate” means, for any Interest Period, the rate per annum equal to the
London Interbank Offered Rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) for U.S.
Dollars for a period equal in length to such Interest Period (“LIBOR”) as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by Lender from
time to time) at approximately 11:00 a.m. London time two (2) LIBOR Business
Days prior to the commencement of such Interest Period, for U.S. Dollar deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period; provided that if the Index Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Revolving Credit Note.


“Interest Period” means with respect to any LIBOR Rate Principal, the period
commencing on the date such LIBOR Rate Principal is disbursed or on the date on
which the Principal Debt or any portion thereof is converted into or continued
as such LIBOR Rate Principal, and ending on the date one (1), two (2), or three
(3) months thereafter (in each case, subject to availability), as elected by
Borrower in the applicable Borrowing/Rollover/Conversion Notice; provided that:


        (a) Each Interest Period must commence on a LIBOR Business Day;


        (b) In the case of the continuation of LIBOR Rate Principal, the
Interest Period applicable after the continuation of such LIBOR Rate Principal
shall commence on the last day of the preceding Interest Period;


        (c) The last day for each Interest Period and the actual number of days
during the Interest Period shall be determined by Lender using the practices of
the London interbank eurodollar market; and


        (d) No Interest Period shall extend beyond the Maturity Date, and any
Interest Period which begins before the Maturity Date and would otherwise end
after the Maturity Date shall instead end on the Maturity Date.


“LIBOR Business Day” means a Business Day which is also a London Banking Day.


“LIBOR Daily Floating Rate” means, for any day, a fluctuating rate of interest
per annum equal to LIBOR for a period of one (1) month as published on the
applicable Bloomberg screen
        9
4847-0361-9253.5

--------------------------------------------------------------------------------



page (or such other commercially available source providing such quotations as
may be designated by Lender from time to time), at approximately 11:00 a.m.,
London time, two (2) London Banking Days prior to such day, for U.S. Dollar
deposits with a term of one (1) month commencing that day; provided that if the
LIBOR Daily Floating Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Revolving Credit Note.


“LIBOR Daily Floating Rate Principal” means any portion of the Principal Debt
which bears interest at the LIBOR Daily Floating Rate.


“LIBOR Rate Advance” means an advance of the Loan by Lender to Borrower or any
portion of the Loan held by Lender which bears interest at an applicable LIBOR
Rate at the time in question.


“LIBOR Rate Election” means an election by Borrower of an applicable LIBOR Rate
in accordance with this Revolving Credit Note.


“LIBOR Rate Principal” means any portion of the Principal Debt which bears
interest at an applicable LIBOR Rate at the time in question.


“LIBOR Reserve Percentage” means, for any day that percentage (expressed as a
decimal, carried out to five decimal places) which is in effect on such day,
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System for determining the maximum reserve requirement
(including marginal, emergency, supplemental, special and other reserves)
applicable to member banks of the Federal Reserve System, in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on loans bearing
interest at the LIBOR Rate is determined), whether or not Lender has any
Eurocurrency liabilities or such requirement otherwise in fact applies to
Lender. The LIBOR Rate shall be adjusted automatically as of the effective date
of each change in the LIBOR Reserve Percentage.


“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page Lender
designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by Lender from time to time).


“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definitions of Base Rate and
Interest Period, to the timing and frequency of determining rates and making
payments of interest, and to any other technical, administrative or operational
matters as may be appropriate, in the discretion of Lender, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by Lender in a manner substantially consistent with
market practice (or, if Lender determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as Lender determines is reasonably necessary in connection with
the administration of this Revolving Credit Note).


        10
4847-0361-9253.5

--------------------------------------------------------------------------------



“London Banking Day” means any day on which dealings in U.S. Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Principal Debt” means the aggregate unpaid principal balance of this Revolving
Credit Note at the time in question.


“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in promissory notes
similar to this Revolving Credit Note.


“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.


“SOFR-Based Rate” means SOFR or Term SOFR.


“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by Lender) as long as any of the Interest Period
options set forth in the definition of “Interest Period” and that is based on
SOFR and that has been selected or recommended by the Relevant Governmental
Body, in each case as published on an information service as selected by Lender
from time to time in its reasonable discretion.


Prepayment.


(a) Borrower may prepay the principal balance of this Revolving Credit Note, in
full at any time or in part from time to time, provided that: (i) Lender shall
have actually received from Borrower prior notice of Borrower’s intent to prepay
in a form acceptable to Lender (the “Prepayment Notice”), the amount of
principal which will be prepaid (the “Prepaid Principal”), and the date on which
the prepayment will be made; (ii) each prepayment shall be in the amount of 100%
of the Prepaid Principal, plus accrued unpaid interest thereon to the date of
prepayment, plus any other sums which have become due to Lender under the Loan
Documents on or before the date of prepayment but have not been paid; and (iii)
no portion of LIBOR Rate Principal may be prepaid except on the last day of the
Interest Period applicable thereto, unless (X) the prior written consent of
Lender is obtained which consent, if given, shall provide, without limitation,
the manner and order in which the prepayment is to be applied to the
Indebtedness, and (Y) Borrower pays to Lender any Consequential Loss as a result
thereof, in accordance with (b) below.


(b) Within fifteen (15) days after request by Lender (or at the time of any
prepayment), Borrower shall pay to Lender such amount or amounts as will
compensate Lender for any loss, cost, expense, penalty, claim or liability,
including any loss incurred in obtaining, prepaying, liquidating or employing
deposits or other funds from third parties and any loss of
        11
4847-0361-9253.5

--------------------------------------------------------------------------------



revenue, profit or yield, as determined by Lender in its judgment reasonably
exercised (together, “Consequential Loss”) incurred by Lender with respect to
any LIBOR Rate, including any LIBOR Rate Election or LIBOR Rate Principal as a
result of: (i) the failure of Borrower to make any payment on the date or in the
amount specified in any Prepayment Notice from Borrower to Lender; (ii) the
failure of Borrower to borrow, continue or convert into LIBOR Rate Principal on
the date or in the amount specified in any Borrowing/Rollover/Conversion Notice
or other notice given by Borrower to Lender; (iii) the early termination of any
Interest Period for any reason; or (iv) the payment or prepayment of any amount
on a date other than the date such amount is required or permitted to be paid or
prepaid. Borrower agrees to pay all Consequential Loss upon any prepayment of
LIBOR Rate Principal, whether voluntary or involuntary, whether effected by a
credit bid at foreclosure, or whether by reason of acceleration upon an Event of
Default or upon any transfer or conveyance of any right, title or interest in
the Property giving Lender the right to accelerate the maturity of this
Revolving Credit Note as provided in the Agreement. Notwithstanding the
foregoing, the amount of the Consequential Loss shall never be less than zero or
greater than is permitted by applicable Law. Lender shall provide a notice to
Borrower setting forth Lender’s determination of any Consequential Loss, which
notice shall be conclusive and binding in the absence of manifest error. Lender
reserves the right to provide interim calculations of such Consequential Loss in
any notice of default or notice of sale for informational purposes, but the
exact amount of such Consequential Loss shall be calculated only upon the actual
prepayment of LIBOR Rate Principal as described herein. The Consequential Loss
shall be included in the total indebtedness secured pursuant to the Loan
Documents for all purposes, including in connection with a secured party sale.
Lender may include the amount of the Consequential Loss in any credit bid Lender
may make at a secured party sale. Lender shall have no obligation to purchase,
sell and/or match funds in connection with the funding or maintaining of the
Loan or any portion thereof. The obligations of Borrower under this Prepayment
provision shall survive any termination of the Loan Documents and payment of
this Revolving Credit Note and shall not be waived by any delay by Lender in
seeking such compensation.


        If the Borrower fails to select an interest rate for all or any portion
of the unpaid principal balance of this Revolving Credit Note or if the
applicable LIBOR Rate becomes unavailable, then the interest rate will be the
Base Rate plus the Applicable Margin.


        “Business Day” means any day other than a Saturday, Sunday or day which
shall be in The Commonwealth of Massachusetts a legal holiday or day on which
banking institutions are required or authorized to close. If any payment under
this Revolving Credit Note becomes due on a day which is not a Business Day, the
due date of such payment shall be extended to the next succeeding Business Day,
and such extension of time shall be included in computing interest and fees in
connection with such payment.


If the entire amount of any required principal and/or interest is not paid in
full within fifteen (15) days after the same is due, the Borrower shall pay to
the Bank a late fee equal to four percent (4%) of the required payment. Such
late charge payments are made for the purpose of compensating the Bank for its
administrative, costs and expenses in handling late payments and losses in
connection therewith. This provision is not intended to provide a grace period
for any
        12
4847-0361-9253.5

--------------------------------------------------------------------------------



payment otherwise due and payable and shall not constitute a waiver by the Bank
to insist upon the strict performance of any of the Borrower’s covenants or
agreements with, or obligations to, the Bank or to declare any event of default
for any payment not made when it was due and payable.


Until the earlier of the Maturity Date or the occurrence of an Event of Default,
the Borrower may borrow, repay and reborrow hereunder from time to time,
provided that the aggregate principal amount at any time outstanding shall not
exceed the face amount of this Revolving Credit Note.


Upon the occurrence of an Event of Default (whether or not the Bank has
accelerated payment of this Revolving Credit Note), or after the Maturity Date
or after judgment has been rendered on this Revolving Credit Note or any other
Obligations under the Agreement, the Borrower’s right to select pricing options
shall cease and the unpaid principal of this Revolving Credit Note, including
interest, fees or costs which are not paid when due, will, at the option of the
Bank, bear interest at a rate which is four percent (4%) per annum greater than
the rate of interest which would otherwise be applicable hereunder (the “Default
Rate”). This may result in compounding of interest. This will not constitute a
waiver of any Event of Default.


At its option, and at any time, whether immediately or otherwise, upon the
occurrence of an Event of Default, the Bank may declare this Revolving Credit
Note immediately due and payable without further action of any kind including
notice, further demand or presentment.


The Borrower hereby authorizes the Bank, without liability on the Bank’s part,
to debit from time to time from the Automatic Payments Deposit Account the
Automatic Payments. If the funds in the Automatic Payments Deposit Account are
insufficient to cover any payment, the Bank shall not be obligated to advance
funds to cover the payment. At any time for any reason, the Bank may voluntarily
terminate Automatic Payments. The Bank shall provide the Borrower timely notice
of any debit made from the Automatic Payments Deposit Account or termination of
Automatic Payments.


        Upon and after the occurrence of an Event of Default, (A) the Borrower
hereby authorizes the Bank, at any time and from time to time, without notice,
which is hereby expressly waived by the Borrower, and whether or not the Bank
shall have declared any credit subject hereto to be due and payable in
accordance with the terms of the Agreement, to set off against, and to
appropriate and apply to the payment of, the Borrower's Obligations (whether
matured or unmatured, fixed or contingent, liquidated or unliquidated), any and
all amounts owing by the Bank to the Borrower (whether payable in U.S. dollars
or any other currency, whether matured or unmatured, and in the case of
deposits, whether general or special (except trust and escrow accounts), time or
demand and however evidenced), and (B) pending any such action, to the extent
necessary, to hold such amounts as collateral to secure such Obligations and to
return as unpaid for insufficient funds any and all checks and other items drawn
against any deposits so held as the Bank, in its sole discretion, may elect. The
Borrower hereby grants to the Bank a security interest in all deposits and
accounts maintained with the Bank to secure the payment of all Obligations of
the Borrower to the Bank under this Revolving Credit Note, the Agreement
        13
4847-0361-9253.5

--------------------------------------------------------------------------------



and all agreements, instruments and documents related to this Revolving Credit
Note. TO THE EXTENT PERMITTED BY LAW, ANY AND ALL RIGHTS TO REQUIRE THE BANK TO
EXERCISE ITS REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE
OBLIGATIONS PRIOR TO EXERCISING ITS RIGHT OF SET OFF WITH RESPECT TO SUCH
DEPOSITS ARE HEREBY VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVED.


The Borrower shall pay on demand all expenses of the Bank in connection with the
preparation, administration, default, collection, waiver or amendment of loan
terms, or in connection with the Bank’s exercise, preservation or enforcement of
any of its rights, remedies or options hereunder, including, without limitation,
reasonable fees of outside legal counsel, accounting, consulting, brokerage or
other similar professional fees or expenses, and any fees or expenses associated
with travel or other costs relating to any appraisals or examinations conducted
in connection with the Loan or any collateral therefor, and the amount of all
such expenses shall, until paid, bear interest at the rate applicable to
principal hereunder (including any Default Rate) and be an obligation secured by
any collateral.


The Borrower and each endorser or other person now or hereafter liable for the
payment of any of the indebtedness evidenced by this Revolving Credit Note,
severally, agrees, by making or endorsing this Revolving Credit Note or by
making any agreement to pay any of the indebtedness evidenced by this Revolving
Credit Note, to waive presentment for payment, protest and demand, notice of
protest, demand and of dishonor and non-payment of this Revolving Credit Note,
and consents without notice or further assent: (a) to the substitution,
exchange, or release of any collateral securing this Revolving Credit Note or
any part thereof at any time; (b) to the acceptance by the holder or holders at
any time of any additional collateral or security of this Revolving Credit Note,
(c) to the modification or amendment at any time, and from time to time, of this
Revolving Credit Note, the Agreement and any instrument securing this Revolving
Credit Note, at the request of any person liable hereon; (d) to the granting by
the holder hereof of any extension of the time for payment of this Revolving
Credit Note or for the performance of the agreements, covenants and conditions
contained in this Revolving Credit Note, the Agreement or any instrument
securing this Revolving Credit Note, at the request of any other person liable
hereon; and (e) to any and all forbearances and indulgences whatsoever; and such
consent shall not alter or diminish the liability of any person.


This Revolving Credit Note shall be governed by, and the rights and obligations
of the parties hereunder shall be construed and interpreted in accordance with,
the laws of The Commonwealth of Massachusetts (excluding the laws applicable to
conflicts or choice of law). The Borrower agrees that any suit for the
enforcement of this Revolving Credit Note or any of the other Loan Documents may
be brought in the courts of The Commonwealth of Massachusetts or any Federal
Court sitting therein and consents to the non-exclusive jurisdiction of such
court and to service of process in any such suit being made upon the Borrower by
mail at the address specified herein. The Borrower hereby waives any objection
that it may now or hereafter have to the venue of any such suit or any such
court or that such suit was brought in an inconvenient court.


        14
4847-0361-9253.5

--------------------------------------------------------------------------------



        THE BORROWER (AND THE BANK BY ACCEPTANCE OF THIS REVOLVING CREDIT NOTE)
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS REVOLVING CREDIT NOTE OR ANY OTHER
DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE BORROWER
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) ACKNOWLEDGES THAT
IT HAVE BEEN INDUCED TO ENTER INTO THIS REVOLVING CREDIT NOTE AND THE OTHER
DOCUMENTS CONTEMPLATED HEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN AND (C) CERTIFIES THAT THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE.


        This Revolving Credit Note may not be amended or modified except by a
written instrument describing such amendment or modification executed by the
Borrower and the Bank.


        No portion of the proceeds of the Loan shall be used, in whole or in
part, for the purpose of purchasing or carrying any “margin stock” as such term
is defined in Regulation U of the Board of Governors of the Federal Reserve
System.


        The Bank may at any time pledge or assign all or any portion of its
rights under this Revolving Credit Note or the Agreement (including any portion
of the Revolving Credit Note) to any of the twelve (12) Federal Reserve Banks
organized under Section 4 of the Federal Reserve Act, 12 U.S.C. Section 341. No
such pledge or assignment or enforcement thereof shall release the Bank from its
obligations under the Revolving Credit Note, the Agreement or any loan documents
related thereto.


        Upon receipt of (i) an affidavit of an officer of the Bank as to the
loss, theft, destruction or mutilation of this Revolving Credit Note or any
other loan document which is not of public record, and (ii) an indemnity by the
Bank in favor of the Borrower with respect to losses, claims or damages
resulting therefrom, and, in the case of any such loss, theft, destruction or
mutilation, upon cancellation of this Revolving Credit Note or other loan
document, the Borrower will issue, in lieu thereof, a replacement Revolving
Credit Note or other loan document in the same principal amount thereof and
otherwise of like tenor.






[Signatures Appear on Following Page]

        15
4847-0361-9253.5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower has caused this Revolving Credit Note to be
executed by its duly authorized representative as an instrument under seal as of
the day and year first above written.


IPG PHOTONICS CORPORATION







/s/ Angelo P. Lopresti    By: /s/ Timothy P.V. Mammen  
Witness     Name: Timothy P.V. Mammen
Title: Chief Financial Officer and
Senior Vice President


[Signature Page to $75,000,000.00 Revolving Credit Note]
4847-0361-9253.5